USCA11 Case: 21-10346        Date Filed: 12/22/2021   Page: 1 of 7




                                            [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-10346
                     Non-Argument Calendar
                     ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
DARRYL BURKE,
a.k.a. David Middleton,
a.k.a. James Duncan,
a.k.a. Donald Brown,
a.k.a. Dr. Jeffrey Burke,


                                            Defendant-Appellant.
USCA11 Case: 21-10346             Date Filed: 12/22/2021         Page: 2 of 7




2                          Opinion of the Court                       21-10346

                        ____________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                D.C. Docket No. 1:13-cr-20616-JIC-1
                      ____________________

Before JILL PRYOR, BRANCH, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Darryl Burke appeals pro se the district court’s denial of his
motion for compassionate release, pursuant to 18 U.S.C.
§ 3582(c)(1)(A), as modified by § 603(b) of the First Step Act of 2018,
Pub. L. 115-391, 132 Stat. 5194 (“First Step Act”), and his motion
for reconsideration. He argues that the district court should have
considered his arguments that witnesses lied at his sentencing and
trial and it should have held an evidentiary hearing on this matter.
He also argues that the district court did not correctly weigh the 18
U.S.C. § 3553(a) factors and incorrectly found that he was a danger
to the community. Finally, he argues that it erred by denying his
motion for reconsideration.1




1 Burke also requests that we take judicial notice of a record from the Miami-
Dade County Court and a court case from the District of the District of Co-
lumbia, but we decline to do so because it is not necessary for the resolution
of the case. See Fed. R. Evid. 201(b); Dippin’ Dots, Inc. v. Frosty Bites Distri-
bution, LLC, 369 F.3d 1197, 1204 (11th Cir. 2004).
USCA11 Case: 21-10346         Date Filed: 12/22/2021     Page: 3 of 7




21-10346                Opinion of the Court                         3

       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). The denial of a motion
for reconsideration is also reviewed for abuse of discretion. United
States v. Llewlyn, 879 F.3d 1291,1294 (11th Cir. 2018). “A district
court abuses its discretion if it applies an incorrect legal standard,
follows improper procedures in making the determination, or
makes findings of facts that are clearly erroneous.” United States
v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011) (quotation
marks and alteration omitted). A pro se pleading is liberally con-
strued. Douglas v. Yates, 535 F.3d 1316, 1320 (11th Cir. 2008).
      “A motion for reconsideration cannot be used to relitigate
old matters, raise argument or present evidence that could have
been raised prior to the entry of judgment.” Wilchombe v. TeeVee
Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quotation marks
omitted).
       It is well established that a district court has no inherent au-
thority to modify a defendant’s sentence and may do so “only when
authorized by a statute or rule.” United States v. Puentes, 803 F.3d
597, 605-06 (11th Cir. 2015). Prior to the First Step Act,
§ 3582(c)(1)(A) allowed the district court to reduce a prisoner’s
term of imprisonment upon motion of the Director of the Bureau
of Prisons (“BOP”), after considering the factors set forth in
§ 3553(a), if it found that extraordinary and compelling reasons
warranted such a reduction. 18 U.S.C. § 3582(c)(1)(A) (effective
Nov. 2, 2002, to Dec. 20, 2018). The First Step Act amended
USCA11 Case: 21-10346        Date Filed: 12/22/2021     Page: 4 of 7




4                      Opinion of the Court                21-10346

§ 3582(c)(1)(A) to allow the court to reduce a defendant’s term of
imprisonment also upon motion of the defendant, after the defend-
ant has fully exhausted all administrative rights to appeal a failure
of the BOP to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier. See First Step Act § 603;
18 U.S.C. § 3582(c)(1)(A). The court must find that extraordinary
and compelling reasons warrant such a reduction, consider the
§ 3553(a) factors “to the extent that they are applicable,” and find
that a reduction is consistent with applicable policy statements is-
sued by the Sentencing Commission. Id.; United States v. Tinker,
14 F.4th 1234, 1237 (11th Cir. 2021) (explaining that, to grant a re-
duction under § 3582(c)(1)(A), district courts must find that three
necessary conditions are satisfied, which are “support in the
§ 3553(a) factors, extraordinary and compelling reasons, and adher-
ence to § 1B1.13’s policy statement”). District courts do not need
to address these three conditions in any particular sequence.
Tinker, 14 F.4th at 1237-38.
       The policy statements applicable to § 3582(c)(1)(A) are
found in § 1B1.13. See U.S.S.G. § 1B1.13. The commentary to
§ 1B1.13 states that extraordinary and compelling reasons exist un-
der any of the circumstances listed, provided that the court deter-
mines that the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g).
See id. § 1B1.13, comment. (n.1). The commentary lists a defend-
ant’s medical condition, age, and family circumstances as possible
USCA11 Case: 21-10346          Date Filed: 12/22/2021      Page: 5 of 7




21-10346                Opinion of the Court                           5

“extraordinary and compelling reasons” warranting a sentence re-
duction. Id. Recently, we concluded that the policy statement in
§ 1B1.13 is applicable to all motions filed under § 3582(c)(1)(A), in-
cluding those filed by prisoners, and thus, “district courts may not
reduce a sentence under Section 3582(c)(1)(A) unless a reduction
would be consistent with [§] 1B1.13.” United States v. Bryant, 996
F.3d 1243, 1262 (11th Cir. 2021).
        Although a district court is not required to articulate its find-
ings and reasonings in great detail, when considering a
§ 3582(c)(1)(A)(i) motion, we “cannot engage in meaningful appel-
late review and must vacate and remand” if the record does not
reflect that the district court considered the applicable § 3553(a) fac-
tors. United States v. Cook, 998 F.3d 1180, 1185 (11th Cir. 2021)
(quotation marks omitted). However, the district court is not re-
quired to expressly discuss mitigating evidence or every § 3553(a)
factor. Tinker, 14 F.4th at 1241.
       Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing, which are: reflecting the seriousness of the offense, pro-
moting respect for the law, providing just punishment, deterring
future criminal conduct, protecting the public, and providing the
defendant with any needed training or treatment. 18 U.S.C.
§ 3553(a). Section 3553(a) also requires district courts to consider
the nature and circumstances of the offense, the defendant’s history
and characteristics, the kinds of sentences available, the Sentencing
Guidelines, any pertinent policy statement, the need to avoid
USCA11 Case: 21-10346         Date Filed: 12/22/2021    Page: 6 of 7




6                      Opinion of the Court                 21-10346

disparate sentences for defendants with similar records, and the
need to provide restitution to any victims. Id.
       Section 3582(c) does not grant the district court jurisdiction
to consider extraneous resentencing issues, which a claimant must
instead present as a collateral attack on his sentence under 28
U.S.C. § 2255. See United States v. Bravo, 203 F.3d 778, 782 (11th
Cir. 2000) (addressing a motion filed under 18 U.S.C. § 3582(c)(2));
Dillon v. United States, 560 U.S. 817, 824-25, 831 (2010) (same). It
also does not entitle the defendant to a hearing before the motion
is ruled on. United States v. Denson, 963 F. 3d 1080, 1086-87 (11th
Cir. 2020).
       Because 18 U.S.C. § 3582(c) is not a proper basis for address-
ing collateral attacks on a conviction or sentence, the district court
did not err by declining to address Burke’s arguments that wit-
nesses lied at his trial and sentencing.
        The district court found that he had shown extraordinary
and compelling reasons and then properly weighed the 18 U.S.C.
§ 3553(a) factors when denying his motion for compassionate re-
lease. It found that he did not qualify for a sentence reduction due
to his criminal history and the need to promote respect for the law,
provide just punishment, and afford adequate deterrence. Notably,
the court pointed to Burke’s leadership of a large fraud scheme that
defrauded more than 10 people of more than $7 million, his crimi-
nal history, and his failure to be deterred by his previous incarcera-
tion for a similar offense. Although it did not specifically address
his rehabilitation, it was not required to do so.
USCA11 Case: 21-10346        Date Filed: 12/22/2021     Page: 7 of 7




21-10346               Opinion of the Court                        7

       Because the district court properly considered the 18 U.S.C.
§ 3553(a) factors, the district court did not abuse its discretion in
denying Burke’s motion for compassionate release, and we need
not reach whether the district court erred in concluding that he also
was a danger to the community.
        The district court also did not err in denying Burke’s motion
for an evidentiary hearing because it is not required to hold any
hearings prior to ruling on the motion for compassionate release,
and there were no relevant factual issues in dispute. Likewise, the
district court did not abuse its discretion in denying his motion for
reconsideration because, as stated, it was not the appropriate place
to address his arguments attacking his underlying conviction and
sentence, and he otherwise was attempting to relitigate the issues
in the court’s initial order. Accordingly, we affirm.
      AFFIRMED.